Citation Nr: 1620497	
Decision Date: 05/19/16    Archive Date: 05/27/16

DOCKET NO.  13-11 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for urticaria with angioedema, to include as secondary to service-connected diabetes mellitus.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

H.M. Walker, Counsel

INTRODUCTION

The Veteran served on active duty from August 1988 to March 1995.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.  

A June 2011 rating decision denied service connection for urticaria with angioedema and denied entitlement to TDIU.  The Veteran perfected an appeal of these issues in April 2013.  

The Veteran's claim was remanded in March 2015 for additional development and has since been returned to the Board for adjudication.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems. 


FINDINGS OF FACT

1.  Urticaria with angioedema is not shown to be causally or etiologically related to any disease, injury, or incident in service, is not secondary to a service-connected disability.

2.  The Veteran does not meet the schedular requirements for a TDIU, her service-connected disabilities do not preclude her from obtaining and retaining substantially gainful employment, and referral for extraschedular consideration is not warranted.  

CONCLUSIONS OF LAW

1.  Urticaria with angioedema was not incurred in or aggravated by the Veteran's active duty service, nor has it been shown to be secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).

2.  The criteria for entitlement to a TDIU have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (finding that the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claims, the VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).

Under the VCAA, when VA receives a complete or substantially complete application for benefits, it is required to notify the Veteran and his or her representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the Veteran of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the Veteran is expected to provide; and (4) request that the Veteran provide any evidence in his or her possession that pertains to the claim.  The requirement of requesting that the Veteran provide any evidence in her possession that pertains to the claim has been eliminated by the Secretary.  See 73 Fed. Reg. 23353 (final rule eliminating fourth element notice as required under Pelegrini II, effective May 30, 2008).  Thus, any error related to this element is harmless. 

VCAA letters dated in September 2010 and February 2013 fully satisfied the duty to notify provisions.  See 38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b)(1) (2015); Quartuccio, at 187.  The Veteran was advised that it was ultimately her responsibility to give VA any evidence pertaining to the claims.  The letters informed her that additional information or evidence was needed to support her claims, and asked her to send the information or evidence to VA.  See Pelegrini II, at 120-121.  The letters also explained to the Veteran how disability ratings and effective dates are determined.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Furthermore, even if any notice deficiency is present in this case, the Board finds that any prejudice due to such error has been overcome in this case by the following: (1) based on the communications sent to the Veteran over the course of this appeal, the Veteran clearly has actual knowledge of the evidence the Veteran is required to submit in this case; and (2) based on the Veteran's contentions as well as the communications provided to the Veteran by VA, it is reasonable to expect that the Veteran understands what was needed to prevail.  See Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009); Fenstermacher v. Phila. Nat'l Bank, 493 F.2d 333, 337 (3d Cir. 1974) (stating that "no error can be predicated on insufficiency of notice since its purpose had been served.").  In order for the Court to be persuaded that no prejudice resulted from a notice error, "the record must demonstrate that, despite the error, the adjudication was nevertheless essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 118 (2007). 

In this case, the Veteran has been continuously represented by an experienced agent who has submitted argument in support of her claim.  These arguments have referenced the applicable law and regulations necessary for a grant of service connection.  Thus, the Board finds that the Veteran has actual knowledge as to the information and evidence necessary for her to prevail on her claims and is not prejudiced by a decision in this case.  As such, a remand for additional notice would serve no useful purpose and would in no way benefit the Veteran.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (indicating that remands which would only result in unnecessarily imposing additional burdens on the VA with no benefit flowing to the Veteran are to be avoided).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records (STRs) and VA medical records are in the file.  Private medical records identified by the Veteran have been obtained, to the extent possible.  Records from the Social Security Administration (SSA) have also been associated with the claims file.   

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4)(i) (2015). 

In this case, the Veteran was provided a VA examination in November 2010 with a supplemental opinion dated in April 2015.  The examiner considered the Veteran's complaints, as well as the service treatment records, post-service treatment records, and conducted a physical examination.  Ultimately, the examiner concluded that the Veteran's urticaria with angioedema was not due to or aggravated by an event, disease, or injury incurred during active service, nor is it secondary to her service-connected diabetes mellitus.  As the opinions were based on review of the claims file, including the Veteran's statements, and provided an extensive rationale for the opinion provided, the Board concludes that the opinions obtained in this case are adequate.  Given the foregoing, the Board finds the evidence of record to be complete and sufficient upon which to base a decision with respect to the Veteran's claim for service connection.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  As such, the Board finds that the medical evidence of record is sufficient to adjudicate the Veteran's claim.

Given the April 2015 supplemental opinion, and the subsequent readjudication of the claim; the Board finds that there has been substantial compliance with its March 2015 remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (finding that a remand by the Board confers upon the claimant, as a matter of law, the right to compliance with the remand instructions, and imposes upon the VA a concomitant duty to ensure compliance with the terms of the remand); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Legal Criteria

I. Service Connection

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§  1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires medical evidence or, in certain circumstances, lay evidence of the following: (1) A current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) nexus between the claimed in-service disease and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Hickson v. West, 12 Vet. App. 247 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).

Also, a disability which is proximately due to or the result of a service-connected disease or injury shall be service-connected.  38 C.F.R. § 3.310.  Secondary service connection is permitted based on aggravation.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between the disability and an injury or disease incurred in service.  Establishing service connection on a secondary basis essentially requires evidence sufficient to show: (1) that a current disability exists; and (2) that the current disability was either caused or aggravated by a service-connected disability.  38 C.F.R. § 3.303, 3.310.

In adjudicating these claims, the Board must assess the competency and credibility of the veteran.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Lay testimony is competent if it is limited to matters that the witness has actually observed and is within the realm of the witnesses' personal knowledge.  Barr v. Nicholson, 21 Vet. App. 303 (2007), Layno v. Brown, 6 Vet. App. 465 (1994).

II. TDIU

Total disability will be considered to exist where there is present any impairment of mind and body that is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that the Veteran meets the schedular requirements.  If there is only one service-connected disability, this disability should be rated at 60 percent or more; if there are two or more disabilities, at least one should be rated at 40 percent or more with sufficient additional service-connected disability to bring the combination to 70 percent or more.  38 C.F.R. § 4.16(a).

To meet the requirement of "one 60 percent disability" or "one 40 percent disability," the following will be considered as one disability: (1) disability of one or both lower extremities, including the bilateral factor, if applicable; (2) disabilities resulting from one common etiology; (3) disabilities affecting a single body system; (4) multiple injuries incurred in action; and (5) multiple disabilities incurred as a prisoner of war.  Id.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

Where these percentage requirements are not met, entitlement to benefits on an extraschedular basis may be considered when the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, and consideration is given to the Veteran's background including his or her employment and educational history.  38 C.F.R. §4.16(b).  The Board does not have the authority to assign an extraschedular total disability rating for compensation purposes based on individual unemployability in the first instance.  Bowling v. Principi, 15 Vet. App. 1 (2001).  In determining whether unemployability exists, consideration may be given to the Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

Factual Background and Analysis

I. Service Connection

The Veteran contends that her urticaria with angioedema was caused or aggravated by her service-connected diabetes mellitus.  In her claim, she stated the onset of her urticaria with angioedema was in July 2008 when she had the onset of problems with diabetes mellitus.  

A review of the service treatment records shows the Veteran's treatment for swelling in January 1994 due to pregnancy.  At no time during service was she treated for or diagnosed as having urticaria with angioedema, nor has she so contended.  Her claim has been limited to urticaria with angioedema as secondary to her service-connected diabetes mellitus.

Following her claim for service connection, the Veteran was afforded a VA examination in November 2010, during which she was diagnosed as having urticaria with angioedema.  She informed the examiner that she was claiming service connection benefits for urticaria with angioedema because she did not know where it came from.  The examiner noted that the Veteran's service treatment records are devoid of any mention of urticaria with angioedema symptoms, and she was first treated for it in 2008 with increasing symptoms in 2009.  

In April 2015, the Veteran's file was sent to a VA examination for a supplemental opinion as to secondary service-connection.  Following review of the claims file, the examiner opined that the Veteran's urticaria with angioedema was less likely than not caused by her service-connected diabetes mellitus.  In reaching this conclusion, the examiner pointed to the American College of Allergy, Asthma, and Immunology that does not list diabetes mellitus as amongst the causes or aggravated or urticaria with angioedema.  Therefore, she opined that her urticaria with angioedema was less likely than not permanently aggravated by the service-connected diabetes mellitus.  There is no clinical opinion to the contrary.  

The Veteran receives VA and private treatment for her urticaria with angioedema, which has been described as pressure-related and idiopathic in nature.  She experiences hives, welts, itching, burning, and swelling in the hands and feet.  She is in receipt of SSA benefits for her urticaria with angioedema.  None of these records show a link between her claimed condition and her military service or secondary to a service-connected disability.  Some private treatment records link her urticarial lesions on her asthma treatment with Advair and Singulair.  

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against the Veteran's service connection claim for urticaria with angioedema on either a direct or secondary basis.

First, the Veteran does not contend, nor does the evidence show that the Veteran was treated for urticaria with angioedema during service or until 2008.  She has contended that these problems had their onset following treatment for diabetes mellitus in 2008.  Further the 2010 examiner specifically found no link between the Veteran's claims urticaria with angioedema and her military service.  As such, service connection for urticaria with angioedema on a direct basis is denied. 

As discussed below, the Board finds that the opinion provided by the April 2015 VA examiner, is the most probative evidence as to the etiology of the Veteran's claimed urticaria with angioedema.  As noted, this examiner found that the Veteran's urticaria with angioedema was not caused or aggravated by her service-connected diabetes mellitus.  The examiner's opinions were based upon the evidence as a whole-including the Veteran's contentions, lay statements, physical, and the medical evidence of record.  The examiner provided a detailed rationale for the opinion provided and it is consistent with the medical evidence of record and medical literature referenced by the examiner. 

The Board notes that the only probative evidence that the Veteran's urticaria with angioedema was aggravated by her service-connected diabetes mellitus is her own lay assertions . In this regard, the Board acknowledges that the Veteran is competent to give evidence about what she experienced.  For example, the Veteran is competent to report the onset of hives and swelling following treatment for diabetes mellitus.  See Washington v. Nicholson, 19 Vet. App. 362, 368   (2005). Again, the Veteran contends that her service-connected diabetes mellitus aggravated her urticaria with angioedema.   

Importantly, laypersons generally are not competent to diagnose any medical disorder, opine that it was caused or aggravated by a service-connected disability, or render any opinion as to the cause or etiology of any current disorder because they do not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence). 

Additionally, no VA treatment record or VA examination report indicates that the Veteran's urticaria with angioedema was aggravated by her service-connected diabetes mellitus.  Further, the April 2015 examiner reports that the Veteran's service-connected diabetes mellitus did not cause or aggravated her claimed urticaria with angioedema.  In other words, the examiner found no causation or worsening of urticaria with angioedema due to the Veteran's diabetes mellitus.  As such, the competent and credible examiner found that the Veteran's urticaria with angioedema was not caused or aggravated by her diabetes mellitus.  The Board finds that the April 2015 opinion made by a medical professional is far more probative than the lay statements provided by the Veteran. 

Given the complex nature of the Veteran's urticaria with angioedema, the Board affords far greater probative weight to the expert opinions of the medical professional of record who has concluded that the Veteran's urticaria with angioedema was caused or aggravated by her service-connected diabetes mellitus.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) (explaining in footnote 4 that a veteran is competent to provide a diagnosis of a simple condition such as a broken leg, but not competent to provide evidence as to more complex medical questions).

In summary, the credible and probative evidence of record establishes that the Veteran's urticaria with angioedema is not secondary to her service-connected diabetes mellitus.  Thus, the Board finds that the benefit of the doubt doctrine is not for application, and that the claim must be denied.  See generally Gilbert v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed Cir. 2001).


II. TDIU

The Veteran contends that her service-connected disabilities cause her to be unemployable.  She specifically relates that her PTSD and diabetes mellitus renders her unemployable.  

The Veteran's service-connected disabilities include residual fibroid tumors with hysterectomy, rated as 30 percent disabling; PTSD with depressed mood, rated as 30 percent disabling; diabetes mellitus, rated as 20 percent disabling; shin splints in each leg, rated noncompensable; and residuals of a left thumb fracture, rated as noncompensable.  Her combined rating is 60 percent.  Therefore, the schedular threshold requirements for establishing entitlement to TDIU are not met as the Veteran does not have at least one disability is ratable at 40 percent or more and there is no sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  As such, 38 C.F.R. § 4.16(a) is not for application.  

Nevertheless, rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  See 38 C.F.R. § 4.16(b). 

In this case, however, the Board does not find that consideration of an extraschedular rating under the provisions of 38 C.F.R. § 4.16(b) is in order.  As discussed more fully below, the most probative and credible evidence in this case fails to show that the Veteran's service-connected disabilities render her unable to obtain or maintain substantially gainful employment any time during the appeal period.  Id.  The Board finds that referral for consideration of a total rating based on unemployability due to service-connected disability is not warranted.  

In her December 2010 and April 2015 applications for TDIU, the Veteran reported that her service-connected PTSD and urticaria impacts her ability to work.  She reported last working in May 2010 and left her job because of these disabilities.  In her May 2016 application for TDIU, she reported that her PTSD, diabetes mellitus, and high blood pressure impact her ability to work.  The Board notes that the Veteran is not in receipt of service-connection benefits for her urticaria or high blood pressure.  

In her March 2013 VA examination, the Veteran reported resigning from her most recent employment due to her urticaria, angioedema, diabetes mellitus, and asthma.  She reported receiving SSA disability benefits for these conditions.  She related that she is currently attending school and is motivated there.  She denied missing any school and is able to complete her homework.  She stated that in her last job she did not miss work due to mental health reasons.  The examiner opined that "[o]verall the veteran maintains mild to moderate impairments in interpersonal relationships, mild impairments in attention and concentration, and mild to moderate impairments in motivation and drive.  Thus, it is less likely as not that the veteran's functional impairments due to PTSD with depressed mood render her unemployable."  The examiner described the Veteran's PTSD as only causing occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks."  

The March 2013 examiner also determined that the Veteran's diabetes mellitus, left thumb fracture, and shin splints did not impact her ability to work.  When asked whether her gynecological condition impacted her ability to work, the examiner did not answer.  Later in the examination report, however, the examiner noted no additional conditions impact the Veteran's ability to work.  

In the January 2014 and August 2015 VA examination reports, the examiners determined that the Veteran's diabetes mellitus did not impact her ability to work.  

During the April 2016 VA psychiatric examination, the Veteran reported that when she is stressed, she breaks out in hives and this has prevented her from working.  She reported last working in 2011 and stopped because of the hives.  From January 2016 to March 2016, she worked as a school bus driver, but was overwhelmed by remembering routes and procedures.  She resigned from the job due to her perceived inability to perform the necessary tasks.  The examiner noted that although "she subjectively perceives herself as unreliable, there is no objective indication for this."  The examiner determined that her PTSD causes moderate impact in her ability work, but she "will likely generally adequately work according to the work routine," but may exhibit avoidance tendencies in the workplace.  

The examiner opined that the Veteran's PTSD caused "[o]ccupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  

Having carefully reviewed the evidence of record, the Board finds that the preponderance of the evidence does not show that the Veteran is precluded from obtaining and maintaining gainful employment consistent with her education and occupational experience due to her service-connected disabilities.  The evidence of record indicates the Veteran has held numerous jobs since service-in fact, she was most recently employed in early-2016.  The Board notes that there is no objective evidence of record that the Veteran had to leave a job or had problems at any of her jobs due to her service-connected PTSD-despite her contentions of the same.  Further, the Veteran has at the very least pursued additionally schooling.  The Veteran has just made blanket statements that her PTSD makes it difficult to work with others, but this is not supported by the clinical evidence of record.  

The Veteran is certainly competent to state that her service-connected disabilities interfere with her ability to obtain and maintain employment, but the Board assigns her statements less probative weight that then the VA examination reports finding that the Veteran is employable.  In other words, the findings of the VA examiners far outweigh the Veteran's lay statements to the contrary.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

The Veteran herself has contended that many of her problems with employment are due to her urticaria with angioedema, which as noted above, is not related to service or secondary to a service-connected disability.  Moreover, the VA examiners over the years have found that the Veteran's PTSD causes, at most, a moderate impact on her occupation.  None of the VA examiners have determined that her service-connected disabilities render her unable to obtain and maintain substantially gainful employment.  Accordingly, the preponderance of the evidence does not show that the Veteran is unemployable due to her service-connected disabilities.

The Board is aware that the Veteran has been awarded SSA disability benefits due to her angioedema and hives.  Again, she is not in receipt of service connection benefits for those conditions.  Even if she was, the Board is not bound by SSA's findings.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) [VA is not bound by the findings of disability and/or unemployability made by other agencies, including SSA]; see also Martin v. Brown, 4 Vet. App. 136, 140 (1993) [while a SSA decision is not controlling for purposes of VA adjudication, it is "pertinent" to a veteran's claim].  Moreover, these records do not show that her service-connected disabilities render her unemployable.  

The Board does not doubt that the Veteran's service-connected PTSD, residual fibroid tumors, diabetes mellitus, shin splints, and left thumb fracture impact her employability.  However, the 30 percent schedular evaluation currently in effect recognizes significant industrial impairment resulting from her PTSD.  Additionally, the 30 percent rating for residual fibroid tumors and the 20 percent rating for diabetes mellitus recognizes significant industrial impairment.  Nevertheless, for the reasons and bases set forth above, the preponderance of the evidence is against finding her service-connected disabilities are of such severity so as to preclude her participation in any form of substantially gainful employment, and referral for extraschedular consider under 38 C.F.R. § 4.16(b) is not warranted.  As such, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Service connection for urticaria with angioedema is denied.  

Entitlement to a TDIU is denied.  



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


